SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended03 August, 2012 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated 02 July 2012 Exhibit 1.2 Director/PDMR Shareholding dated 04 July 2012 Exhibit 1.3 Blocklisting Interim Review dated 06 July 2012 Exhibit 1.4 Blocklisting Interim Reviewdated 06 July 2012 Exhibit 1.5 Transaction in Own Shares dated 09 July 2012 Exhibit 1.6 Director/PDMR Shareholdingdated 10 July 2012 Exhibit 1.7 Transaction in Own Shares dated 13 July 2012 Exhibit 1.8 Transaction in Own Shares dated 16 July 2012 Exhibit 1.9 Transaction in Own Shares dated 23 July 2012 Exhibit 2.0 Total Voting Rights dated 31 July 2012 Exhibit 1.1 ﻿ BP plc- Transaction in Own Shares BP plc- 02 July 2012 BP p.l.c. Transaction in Own Shares BP p.l.c. announces that on 2 July 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 2 July 2012 Number of ordinary shares transferred: 656,502 Highest transfer price per share: £4.085 Lowest transfer price per share: £3.94 Following the above transfer, BP p.l.c. holds 1,831,943,484 ordinary shares in treasury, and has 19,034,180,943 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.2 ﻿ BP plc- Director/ PDMR Shareholding BP plc- 04 July 2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons On 3 July 2012 BP p.l.c. was informed by Computershare Plan Managers that on 27 June 2012 the following Director and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP Ordinary shares (ISIN number GB0007980591) shown opposite their name at a Reference share price of $6.581 per share, through the BP Scrip Dividend Programme. Scrip dividend on Ordinary shares Mr I. C. Conn Mr R. Bondy Dr M. C. Daly Mr A. Hopwood Mr B. Looney Mr D. Sanyal Dr H. Schuster BP p.l.c. was advised that on 27 June 2012 the following Directors and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP Ordinary shares shown opposite their name at a Reference share price of $6.581 per share, through the BP Scrip Dividend Programme. ShareMatch UK ShareMatch UK (Overseas) Global ShareMatch Mr I. C. Conn N/A N/A Mr R. Bondy 42 N/A N/A Dr M. C. Daly N/A 72 N/A Dr B. Gilvary 59 N/A N/A Mr B. Looney 51 N/A N/A Mr D. Sanyal 11 N/A Dr H. Schuster N/A N/A 16 BP p.l.c. was further advised that on 27 June 2012 the following Director and senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at a Reference share price of $6.581 per share, through the BP Scrip Dividend Programme . Deferred Annual Bonus Plan Executive Performance Plan Restricted Share Plan Mr R. Bondy Dr M. C. Daly N/A Dr B. Gilvary N/A Mr B. Looney Mr D. Sanyal N/A Dr H. Schuster N/A This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.3 BP plc- Blocklisting Interim Review BP plc- 06 July 2012 BP p.l.c. BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 06 July 2012 Name of applicant: BP p.l.c. Name of scheme: The Executive Share Option Scheme Period of return: From: 1 January 2012 To: 30 June 2012 Balance of unallotted securities under scheme(s) from previous return: 12,827,369 Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if anyincrease has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 2,013,702 Equals:Balance under scheme(s) not yet issued/allotted at end of period: 10,813,667 Name of contact: Victoria McKenzie Telephone number of contact: Exhibit 1.4 BP plc- Blocklisting Interim Review BP plc- 06 July 2012 BP p.l.c. BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 6 July 2012 Name of applicant: BP p.l.c. Name of scheme: The BP Group Savings Related Share Options Period of return: From: 1 January 2012 To: 30 June 2012 Balance of unallotted securities under scheme(s) from previous return: 11,754,180 Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria McKenzie Telephone number of contact: Exhibit 1.5 BP plc- Transaction in Own Shares BP plc- 09 July 2012 BP p.l.c. Transaction in Own Shares ﻿ BP p.l.c. announces that on 9 July 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 9 July 2012 Number of ordinary shares transferred: 1,853 Highest transfer price per share: £4.20 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,831,941,631 ordinary shares in treasury, and has 19,034,208,596 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.6 BP plc- Director/ PDMR Shareholding BP plc- 10 July 2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 July 2012 by Computershare Plan Managers that on 10 July 2012 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.2395 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn 73 shares Mr B. Gilvary 73 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 73 shares Mr B. Looney 75 shares Mr D. Sanyal 75 shares BP p.l.c. was notified on 10 July 2012 by Barclays Wealth that on 27 June 2012 Mr Ian Davis acquired 127 BP ordinary shares (ISIN number GB0007980591) at a Reference share price of $6.581 per share, through the BP Scrip Dividend Programme. BP p.l.c. was also notified on 10 July 2012 by Equiniti that on 30 March 2012 Mr Bernard Looney acquired 158 BP ordinary shares (ISIN number GB0007980591) at a Reference share price of $7.746 per share, through the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.7 BP plc- Transaction in own shares BP plc-13 July2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 13 July 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 13 July 2012 Number of ordinary shares transferred: 685,290 Transfer price per share: £4.2395 Following the above transfer, BP p.l.c. holds 1,831,256,341 ordinary shares in treasury, and has 19,034,893,886 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.8 BP plc- Transaction in own shares BP plc-16 July 2012 ﻿ BP p.l.c Transaction in own shares BP p.l.c. announces that on 16 July 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 16 July 2012 Number of ordinary shares transferred:1,459 Transfer price per share: £3.94 Following the above transfer, BP p.l.c. holds 1,831,254,882 ordinary shares in treasury, and has 19,034,895,345 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.9 ﻿ BP plc- Transaction in own shares BP plc-23 July 2012 BP p.l.c Transaction in own shares BP p.l.c. announces that on 23 July 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 23 July 2012 Number of ordinary shares transferred: 10,000 Transfer price per share: £4.085 Following the above transfer, BP p.l.c. holds 1,831,244,882 ordinary shares in treasury, and has 19,034,958,445 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 2.0 BP plc- Total voting rights BP plc-31 July 2012 BP p.l.c. Total Voting Rights As at 31 July 2012, the issued share capital of BP p.l.c. comprised 19,034,975,845 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,831,244,882. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 19,040,058,345. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 06August 2012 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
